FILED
                             NOT FOR PUBLICATION
                                                                               DEC 3 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


PETE JOHN LEAUPEPETELE, AKA                      No.   21-70072
Iaone Leaupepe,
                                                 Agency No. A206-354-677
              Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 16, 2021**
                               San Francisco, California

Before: SCHROEDER, W. FLETCHER, and MILLER, Circuit Judges.

      Pete John Leaupepetele, a citizen of Western Samoa, now Samoa, petitions

for review of the Board of Immigration Appeals’ (BIA) dismissal of his appeal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from the Immigration Judge’s (IJ) denial of adjustment of status and denial of

cancellation of removal.

      The IJ found that Leaupepetele had been convicted of a crime involving

moral turpitude. This conviction makes him ineligible for a cancellation of

removal. 8 U.S.C. § 1229b(b)(1)(c). He did not seek review of that determination

before the BIA, and thus, we do not have jurisdiction to review the IJ’s

determination. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Because Leaupepetele committed a crime of moral turpitude, he could

receive an adjustment of status only if he qualified for a waiver under § 212(h). 8

U.S.C. § 1182(h). The IJ correctly held that he did not qualify for a waiver

because he admitted during his removal hearing that he had committed acts that

violate a controlled substances statute involving cocaine. That admission not only

renders him ineligible for an adjustment of status, id. § 1182(a)(2)(A)(i)(II), but

also renders him ineligible for a waiver under § 212(h), id. § 1182(h) (a waiver of

§ 1182(a)(2)(A)(i)(II) is available only “as it relates to a single offense of simple

possession of . . . marijuana”). Leaupepetele emphasizes the hardship that would

result from his removal, but he is nevertheless ineligible for a waiver because of

his cocaine admissions. Id. § 1182(h). He argues that the IJ could not rely on a




                                           2
cocaine conviction that had been vacated, but the IJ relied on admissions to drug

conduct unrelated to that conviction.

      Leaupepetele also contends he was denied due process in the hearing as a

result of the IJ’s rulings that allegedly limited his ability to offer testimony

explaining his drug use. The record does not reflect that he was prevented from

introducing any relevant or probative evidence.

      The BIA terminated Leupepetele’s grant of voluntary departure after his

failure to post a bond. This was not error because he was required to post a bond

in the amount of his airfare to Samoa, and he failed to do so. Any issue with

respect to the IJ’s failure to set a specific amount for the bond was not raised to the

BIA and therefore was not exhausted. See Barron, 358 F.3d at 678.

      The temporary stay of removal remains in effect until the mandate issues.

The motion for stay of removal is otherwise denied.

      The petition is DENIED.




                                            3